

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (together with all amendments, supplements,
changes, schedules and exhibits hereto, collectively, this “Agreement”) is dated
as of January 10, 2007 by and among Janel World Trade, Inc., a Nevada
corporation with its principal place of business at 150-14 132nd Avenue,
Jamaica, NY 11434 (the “Company”), and the persons set forth on Schedule 1
annexed hereto (each a “Purchaser,” and, collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue and sell to Purchasers, and Purchasers desire to purchase from the
Company, 1,000,000 shares of the Company’s 3% Series A Convertible Preferred
Stock at a purchase price of $0.50 per share ($500,000 in the aggregate).
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement the following terms have the meanings indicated in this Section 1.1:
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.


“Board” shall mean the Company’s Board of Directors.
 
“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Certificate of Designation” means the Company’s Certificate of Designation of
Preferences, Rights and Limitations of its Series A Convertible Preferred Stock.


“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.
 
“Closing Date” means the Business Day when all of the Transaction Documents
needing to be executed have been executed and delivered by the applicable
parties thereto, and all conditions precedent to (i) the Purchasers’ obligations
to pay the Purchase Price and (ii) the Company’s obligations to deliver the
Shares have been satisfied or waived.


 
 

--------------------------------------------------------------------------------

 
“Common Stock” means the common stock of the Company, par value $.001 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed into.
 
“Company Counsel” means Scheichet & Davis, P.C., the Company’s legal counsel,
767 Third Avenue, 24th Floor, New York, NY 10017.


“Director” shall mean a member of the Company’s Board of Directors.
  
“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.
 
“Effective Date” means the date that the Registration Statement filed by the
Company pursuant to the Registration Rights Agreement is first declared
effective by the SEC.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exhibits” shall mean the following exhibits attached hereto and made a part of
this Agreement:


Exhibit A - Certificate of Designation
Exhibit B - Registration Rights Agreement
Exhibit C - Legal Opinion of Company Counsel
 
“GAAP” shall have the meaning ascribed to such term in Section 3.1(i).


“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in
Section 3.1(l).


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
  
"Purchase Price" means $0.50 per Share ($500,000 in the aggregate for all
1,000,000 Shares) in United States dollars and in immediately available funds.


 
2

--------------------------------------------------------------------------------

 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
the date hereof, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares the by Purchasers as provided for in the Registration Rights Agreement.
 
“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” means the Securities and Exchange Commission.


“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated hereunder.


"Shares" means the shares of the Company’s 3% Series A Convertible Preferred
Stock being issued and sold by the Company to the Purchasers at the Closing,
pursuant to this Agreement..
 
“Subsidiaries” means The Janel Group of Georgia, Inc., The Janel Group of
Illinois, Inc. and the Janel Group of Los Angeles, Inc.
 
“Termination Date” shall mean the earlier of (i) the sale of all of the Shares;
(ii) mutual written termination of this Agreement by the Company and the
Purchasers, and (iii) January 31, 2007, subject to a 30-day extension.


“Transaction Documents” means this Agreement, the Certificate of Designation,
the certificates for the Shares, certificates for the Underlying Shares and the
Registration Rights Agreement.


“Underlying Shares” means the shares of Common Stock issuable upon conversion of
the Shares.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing. At the Closing, upon the terms and subject to the conditions set
forth herein, Purchasers shall purchase and the Company shall issue and sell to
the Purchasers 1,000,000 Shares for the Purchase Price ($500,000 in the
aggregate). The Company may hold the Closing at any time after the conditions to
Closing as specified herein have been satisfied. The Closing (the “Closing”)
shall occur on or before the Termination Date at the offices of counsel to the
Purchasers at 12:00 p.m. or such other time and/or location as the parties shall
mutually agree.
 
 
3

--------------------------------------------------------------------------------

 
2.2  Deliveries.
 
(a) At the Closing, the Company shall deliver or cause to be delivered to
Purchasers the following:
 
(i) this Agreement duly executed by the Company;
 
(ii) the duly executed Certificate of Designation with official evidence from
the Secretary of State of the State of Nevada (the “Secretary”), that such
Certificate of Designation has been filed with the Secretary;


(iii) a legal opinion of Company Counsel, in the form of Exhibit C attached
hereto;
 
(iv) stock certificates for the Purchasers representing the Shares so purchased
by such Purchasers, registered in the name of such Purchasers;
 
(v) the Registration Rights Agreement duly executed by the Company;


(vi) an Officer’s Certificate in a form reasonably acceptable to Purchasers;


(vii) a Secretary’s Certificate in a form reasonably acceptable to Purchasers,
with good standing certificates of the Company and each Subsidiary; and


(viii) Board of Director Resolutions authorizing the Transaction Documents and
all transactions contemplated hereunder and thereunder.
 
(b) At the Closing, Purchasers shall deliver or cause to be delivered to the
Company the following:
 
(i) this Agreement duly executed by each Purchaser;
 
(ii) the Purchase Price, in United States dollars, by wire or check of the
Purchasers (less the fees and expenses provided elsewhere herein); and
 
(iii) the Registration Rights Agreement duly executed by Purchasers.


(iv) an LLC Officer’s Certificate for each Purchaser in a form reasonably
acceptable to Company; and


(v) an LLC Secretary’s Certificate for each Purchaser in a form reasonably
acceptable to Company, with good standing certificates of each of the
Purchasers.


 
4

--------------------------------------------------------------------------------

 
2.3 Closing Conditions.
 
(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:
 
(i) the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Purchasers contained herein;
 
(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii) the delivery by the Purchasers of the items set forth in Section 2.2(b) of
this Agreement.
 
(b) The respective obligations of the Purchasers hereunder in connection with
each Closing are subject to the following conditions being met:
 
(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;
 
(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;


(iii) the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and


(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company. The Company hereby makes the
representations and warranties set forth below to Purchasers.
 
(a) Subsidiaries. The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any and all
Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. The
Company has no other direct or indirect subsidiaries other than the
Subsidiaries.
 
(b) Organization and Qualification.


(i) The Company is duly incorporated, validly existing and in good standing
under the laws of the state of Nevada, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and its Subsidiaries (a “Material Adverse Effect”).


 
5

--------------------------------------------------------------------------------

 
(ii) Each of the Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Each of the Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not have a Material Adverse Effect.
 
(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its Board or its stockholders in connection therewith. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or any
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or any Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as would not result in a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the SEC of the Registration Statement, (ii) the filing of
the Certificate of Designation with the Secretary of State of Nevada and
(iii) the filing of Form D with the SEC and such filings as are required to be
made under applicable state securities laws (collectively, the “Required
Approvals”).
 
(f) Issuance of Securities. The Shares and Underlying Shares are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents (including restrictions under
federal and state securities laws).
 
(g) Capitalization. The capitalization (including warrants, options,
exchangeable and/or convertible securities) of the Company as of September 30,
2006 is as set forth in the Form 10-K Report filed by the Company with the SEC
on December 29, 2006, which remains true and correct as of and through the
Closing Date. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act except as set forth on
Schedule 3.1(g). No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable.


(h) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the one
year preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”). As of their
respective dates, the SEC Reports (including the financial statements, exhibits
and schedules thereto) complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
SEC promulgated thereunder, as applicable and did not at the time they were
filed (or if amended or superseded by a filing prior to the date of this
Agreement, then on the date of such filing) contain any untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary in order to made the statements therein, in light of the circumstances
they were made, not misleading.
 
 
7

--------------------------------------------------------------------------------

 
Each of the financial statements (including, in each case, any related notes
thereto) contained in the SEC Reports (the "Company Financials"), including any
SEC Reports filed after the date hereof until the Closing, as of their
respective dates, (i) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, (ii) was
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited interim financial statements, as may be permitted by the SEC
on Form 10-Q under the Exchange Act) and (iii) fairly presented the financial
position of the Company at the respective dates thereof and the consolidated
results of its operations and cash flows for the periods indicated, except that
the unaudited interim financial statements were or are subject to normal and
recurring year-end adjustments which were not, or are not expected to be,
material in amount. The balance sheet of the Company as of September 30, 2006 is
hereinafter referred to as the "Company Balance Sheet." Except as disclosed in
the Company Financials, the Company does not have any liabilities (absolute,
accrued, contingent or otherwise) of a nature required to be disclosed on a
balance sheet or in the related notes to the consolidated financial statements
prepared in accordance with GAAP which are, individually or in the aggregate,
material to the business, results of operations or financial condition of the
Company, except liabilities (i) provided for in the Company Balance Sheet, or
(ii) incurred since the date of the Company Balance Sheet in the ordinary course
of business consistent with past practices and which would not reasonably be
expected to have a Material Adverse Effect.


(i) Material Changes. Since the date of the Company Balance Sheet, except as
specifically disclosed in or contemplated by a subsequent SEC Report, (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”) or disclosed in filings made with the SEC, (iii) the Company
has not declared or made any dividend or distribution of cash or other property
to its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock, (iv) the Company has not issued any
equity securities to any officer, director or Affiliate except as set forth on
Schedule 3.1(i) and (v) the Company has not made any changes to its accounting
principals, practices or methods, its disclosure controls and procedures or its
internal control over financial reporting. The Company does not have pending
before the SEC any request for confidential treatment of information.  


(j) Litigation. Except as set forth on Schedule 3.1(j), there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Shares or (ii) would, if there were an
unfavorable decision, result in a Material Adverse Effect.
  
(k) Compliance. Neither the Company nor any Subsidiary (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound), (ii) is in violation of any order of any court, arbitrator
or governmental body, or (iii) is in violation of any statute, rule or
regulation of any governmental authority, except in each case as would not
result in a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
(l) Regulatory Permits. The Company and each Subsidiary possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not result in a Material Adverse Effect (“Material
Permits”). 


(m) Title to Assets. The Company and each Subsidiary have good and marketable
title in fee simple to all real property (if any) owned by them that is material
to the business of the Company and the Subsidiary and good and marketable title
in all personal property owned by them that is material to the business of the
Company and each Subsidiary, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and each Subsidiary and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties.
 
(n) Patents and Trademarks. The Company and each Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights necessary or material for
use in connection with their respective businesses as described in the SEC
Reports and which the failure to so would not result in a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the best knowledge of the Company,
all such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries each have used their respective best efforts using
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights and Intellectual Property, except where
failure to do so would not have a Material Adverse Effect.
 
(o) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as it believes are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(p) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Purchaser as contemplated hereby.
 
 
9

--------------------------------------------------------------------------------

 
(q) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Shares by any form of general
solicitation or general advertising. The Company has offered the Shares for sale
only to the Purchaser, an “accredited investor” within the meaning of Rule 501
under the Securities Act.
 
3.2 Representations and Warranties of the Purchaser. The Purchasers each hereby
represent and warrant as of the date hereof and as of the Closing Date to the
Company as follows:
 
(a) Organization; Authority. Purchaser is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization with
full right, corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution,
delivery and performance by Purchaser of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or similar action
on the part of Purchaser. Each Transaction Document to which it is a party has
been duly executed by Purchaser, and when delivered by Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


(b) Own Account. Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law, and is acquiring the Shares as principal for
its own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities
law, and has no direct or indirect arrangement or understandings with any other
persons to distribute or regarding the distribution of such Shares (this
representation and warranty not limiting Purchaser’s right to sell the Shares
pursuant to the Registration Statement or otherwise in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. Purchaser is acquiring the Shares
hereunder in the ordinary course of its business. 


(c) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.
 
(d) General Solicitation. Purchaser is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.
 
 
10

--------------------------------------------------------------------------------

 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Transfer Restrictions.


(a) The Shares and the Conversion Shares (collectively, the “Securities”) may
only be disposed of in compliance with state and federal securities laws. In
connection with any transfer of Securities other than pursuant to an effective
registration statement or Rule 144, or to the Company or to an affiliate of
Purchasers, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company (the cost of which will be borne by the transferor),
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement.
 
(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION NOR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.


 
11

--------------------------------------------------------------------------------

 
(c) Certificates evidencing the Securities shall not be required to bear any
legend (including the legend set forth in Section 4.1(b) hereof): (i) while a
registration statement (including the Registration Statement) covering the
resale of such Securities is effective under the Securities Act, or
(ii) following any sale of such Securities pursuant to Rule 144, or (iii) if
such Securities are eligible for sale under Rule 144(k). If requested by a
Person holding the Securities, the Company shall take action reasonably
requested by the Purchasers (including, but not limited to, causing Company
counsel to issue a legal opinion to the Company’s transfer agent) after the
Effective Date if required by the Company’s transfer agent to effect the removal
of the legend hereunder, provided that the Person requesting the removal of such
legend shall have provided to such counsel such documents as it may reasonably
request and are normally provided in accordance with industry standards.


(d) Purchasers agree that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein.
4.2  Board and Stockholder Meetings. The Company agrees that the Board shall
meet at least quarterly and it shall hold an annual meeting of its stockholders
on an annual basis.


4.3 SEC Filings. As long as Shares are outstanding, the Company covenants to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act.


4.4  Lock-up. Without the express prior written consent of the Purchasers owning
no less than a majority of the Stated Value (as defined in the Certificate of
Designation) of the then issued and outstanding Shares, none of the Company’s or
the Subsidiary’s current or future respective officers or directors will offer,
sell, contract to sell or grant any option to purchase or otherwise dispose of,
directly or indirectly, conduct or announce the offering of, any shares of
capital stock of the Company, or any securities convertible into, or
exchangeable for or containing rights to purchase, shares of capital stock of
the Company, during the period beginning on the date hereof and ending nine (9)
months after the Effective Date (the “Lock-up Period”). 
 
4.5 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares for its general working capital purposes.


4.6  Information Rights. For so long as any Shares are issued and outstanding,
Purchasers and/or their respective representatives will be granted reasonable
access to Company facilities and personnel during normal business hours,
provided however that such access does not result in the disruption of normal
business operations, and with reasonable advance notification. The Company will
deliver to each Purchaser annual, quarterly financial statements and copies of
other financial and other documents and/or information reasonably requested by
each Purchaser to monitor the Company and Purchasers’ investment in the Shares.
 
 
12

--------------------------------------------------------------------------------

 
4.7 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to the Purchaser at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.
 
4.8 Public Disclosure. Except for the timely filing of reports required by
applicable SEC rules and regulations, the Company shall not issue any press
release or otherwise make any public statement with respect to this Agreement
and will not issue any such press release or make any such public statement
without the prior consent of Purchaser, which shall not be unreasonably
withheld.
 
ARTICLE V.
MISCELLANEOUS
 
5.1 Termination. On the Termination Date, this Agreement shall be automatically
terminated.
 
5.2 Fees and Expenses. Other than as set forth in Section 5.14 hereof, this
Section 5.2 and in the Registration Rights Agreement, each party shall pay all
of its own fees and expenses in connection with the sale of the Shares. The
parties acknowledge that the Company shall pay (which amount shall be
automatically deducted from the Purchase Price and paid directly to the
Purchasers’ legal counsel) legal fees of up to $10,000 (based upon time and
charges including all actual and accountable expenses) in connection with such
legal representation of Purchasers in the Offering. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of the Shares to the Purchasers.


5.3 Entire Agreement. The Transaction Documents together with the exhibits and
schedules hereto and thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission (accompanied
by confirmation of receipt of transmission), if such notice or communication is
delivered via facsimile at the facsimile number or via e-mail at the e-mail
address respectively set forth on the signature pages attached hereto prior to
5:30 p.m. (New York City time) on a Business Day, (b) the next Business Day
after the date of transmission (accompanied by confirmation of receipt of
transmission), if such notice or communication is delivered via facsimile at the
facsimile number or via e-mail at the e-mail address respectively set forth on
the signature pages attached hereto on a day that is not a Business Day or later
than 5:30 p.m. (New York City time) on any Business Day, (c) the 2nd Business
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.
 
 
13

--------------------------------------------------------------------------------

 
5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchasers or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser (other than by merger). Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
Purchaser assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
of this Agreement and the Transaction Documents that apply to the Purchaser.
 
5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.


5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced exclusively in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. The
parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other
reasonable costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
 
14

--------------------------------------------------------------------------------

 
5.10 Survival. The representations, warranties, covenants and other agreements
contained herein shall survive the Closing and the delivery, exercise and/or
conversion of the Shares, as applicable for the applicable statue of
limitations.
 
5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable. 
 
5.13 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.


5.14 Advisory Fee. The Company shall pay to the Purchasers (and/or their
designees) an advisory fee of $2,000 per month for twelve (12) consecutive
months, $24,000 in the aggregate (the “Advisory Fee”), on the first day of each
month, with the first $2,000 payment being due and payable March 1, 2007.


 
(Signature Pages Follow)
 
 
15

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.






 
JANEL WORLD TRADE, LTD.
Address for Notice:

 
 
 
 
By:
Name:James N. Jannello
Title: Executive Vice President and Chief Executive Officer
 
 150-14 132nd Avenue
Jamaica, NY 11434
 
Fax: 718 527-1689
Email: jjannello@janelgroup.net

 
 
With a copy to (which shall not constitute notice):

William J. Davis, Esq.
Scheichet & Davis, P.C.
767 Third Avenue - 24th Floor
New York, NY 10017


Fax: 212 371-7634
Email: william@scheichetdavis.com



 
[SIGNATURE PAGE FOR PURCHASER FOLLOWS]
 
 
16

--------------------------------------------------------------------------------

 
[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
 
Name of Purchaser: NAME REDACTED
 
Signature of Authorized Signatory of Purchaser:/s/NAME REDACTED
 
Name of Authorized Signatory:NAME REDACTED
 
Title of Authorized Signatory: Chief Operating Officer
 
Email Address of Purchaser: Address Redacted
 
Facsimile Number of Purchaser: Number Redacted
 
Address for Notice of Purchaser: Address Redacted



 
Address for Delivery of Shares for Purchaser (if not same as above):
 
 
Aggregate Purchase Price: $500,000.00
Shares: 1,000,000
Warrants: -0-


 
17

--------------------------------------------------------------------------------

 
SCHEDULE 3.1(g)


Capitalization





The Company has previously committed to issue an aggregate of 950,000 shares to
three employees in the event of the Company’s securities being listed on the AIM
or a domestic exchange, and to execute a transaction by which James N. Jannello
will cash-out a portion of his shareholdings in the Company.
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.1(j)


Litigation




 
 
 

--------------------------------------------------------------------------------

 